Title: To Alexander Hamilton from Tench Coxe, 5 August 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, August 5, 1794. “I have the honor to request that you will place the sum of eight thousand eight hundred forty nine Dollars & 25 cents in the hands of Benj. Lincoln Esqr. for the purpose of enabling him to comply with the terms of the contract made by him with M. M. Hays on the 6th. day of June last for 19561 & ½ gallons Sperma Oil, for the use of the Light houses of the United States.”
